DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 11 November 2022 fails to place the application in condition for allowance. 
Claims 1-20 are currently pending.
Claims 1-9 are currently under examination.
Claims 10-20 are currently withdrawn.

Status of Rejections
All previous rejections are herein maintained.
Note that some previous rational for rejections under 35 U.S.C. 112(b) have been withdrawn with other maintained, thus maintaining the rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the preamble currently claims “a non-uniform circular motion system” and further claims “…the second nautilus gear operably coupled with the electroplating barrel…” thus is indefinite as to the actual type of system claimed a motion system itself provided a broadest reasonable interpretation is the system which provides motion, not what is being moved or worked upon by said motion. In other words, the “electroplating barrel” does  not impart any type of motion.
As to claim 1, the recitations of “operably coupled” is indefinite as to what is any structure is implied by the said structured therebetween since the word coupled is a verb thus implies action of being “operable” without implying structure. Thus, it is unclear as to what structure may be implied to be “operably” coupled. 
The Examiner suggests explicitly reciting the electroplating barrel and further amending the preamble to be “an electroplating system for non-uniform circular motion of an electroplating barrel comprising…” 
As to claim 6, the recitation of “wherein an indicator alarms…” is indefinite if the recitation further structurally differentiates the instant claim limitations in accordance with MPEP 2111.04 since it recites a method step of “alarms” disembodied from the actual motion system as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lazaro (US 3,294,663) in view of Brown (“Five Hundred and Seven Mechanical Movements” published 1868 and retrieved via website http://507movements.com/mm_191.html which is an online reference and reproduction of the book).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lazaro (US 3,294,663) in view of Brown (“Five Hundred and Seven Mechanical Movements” published 1868 and retrieved via website http://507movements.com/mm_191.html which is an online reference and reproduction of the book).
As to claim 1, Lazaro discloses a non-uniform circular motion system comprising: 
	a. a motor (#32) coupled to the electroplating barrel (#10) and to an electrical circuit that provides electrical energy to the motor (the motor necessarily has a circuit coupled to it to enable being powered by electricity); 
	5b. the motor operably coupled to a first gear (#42), the first gear rotatably drives a second gear (#43) operably coupled to the electroplating barrel (See Fig. 1).
	Lazaro fails to explicitly disclose c. the second gear operably coupled with a first nautilus gear and the first nautilus gear rotatably coupled with a second nautilus gear; the second nautilus gear operably coupled with an electroplating barrel, such that a rotation of the second nautilus gear rotates the electroplating 10barrel in a non-uniform circular motion.
	Brown discloses mechanical movement between two nautilus gears to obtain a gradual increase in speed (See figured below).
	
    PNG
    media_image1.png
    525
    525
    media_image1.png
    Greyscale

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have coupled the nautilus gears as taught by Brown to the second gears of Lazaro to provide a gradual increase speed of rotation where their use provides a recognized method of rotational motion transmission to apply movements from a motor through a conventional gear set up and provide rotational motion. See MPEP 2144.07 and 2143.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lazaro, as modified by Brown, as applied to claim 1 above, and further in view of Jin et al (CN103267106A).
As to claims 2-4, Lazaro, as modified by Brown, wherein the first nautilus gear includes a first spiral side and a first flat side; the second nautilus gear includes a second spiral side and a second flat side and are identical (See annotation above), but fail to explicitly disclose wherein the first and the second spiral side include a Fibonacci spiral.
	Jin disclose forming the nautilus gears from the Fibonacci sequence to form the spiral (Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the Fibonacci spiral for the nautilus gears as taught by Jin in the apparatus of Lazaro, as modified by Brown because it improved the overlap and increased the engagement contact area improving the gear carrier ability (Abstract Jin).
	As to the limitation of instant claim 3 of “wherein the first and second flat sides are nearly flat and identical, wherein the first flat side and the second flat side hit against each other before a next rotation starts, and when the first nautilus gear is moving at a constant speed, the second nautilus gear speeds up and slows down during a course of its rotation based on the Fibonacci spiral of the second spiral side” and of instant claim 4 “wherein the electroplating barrel rotates at a first rate during the rotation along the second spiral side and then rotates at a higher speed once rotating along the second flat side.”, said limitations describe the relative movement of the structural relationship between the gear which does not impart further structural differentiation outside of that explicitly claimed in claim 2.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lazaro, as modified by Brown and Jin, as applied to claim 4 above, and further in view of Bluemelhuber (DE10-2016-216361 A1).
As to claim 5, Lazaro, as modified by Brown and Jin, fail to explicitly show wherein the first flat side and the second flat side are curved.
	Bluemelhuber discloses nautilus gears wherein the first flat side and the second flat side are curved. (See Fig. 2 #s 12/13).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a curved flat side as shown in Bluemelhuber in the apparatus of Lazaro, as modified by Brown and Jin, because of the conventional design of the flat side of a recognized shape of the nautilus gear provide the predictable result of functioning as a gear transmission for the intended use of the shape of a gear open to the design choices of an ordinary practitioner.

As to claims 6-8, the limitations as currently claimed are all drawn towards the intended use of the apparatus and methods of using in accordance with MPEP 2114 and thus do not further structural differentiate the instant claim language.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lazaro, as modified by Brown, Jin, and Bluemulhuber, as applied to claim 8 above, and further in view of Belke (US 2,835,664 A).
As to claim 9, Lazaro, as modified by Brown, Jin, and Bluemulhuber, fails to explicitly disclose wherein a center longitudinal axis of the electroplating barrel is offset from a center rotational axis of the second nautilus gear.
	Belke discloses an electroplating barrel (title) comprising a gear attached to the barrel upon which the barrel turns (# 112) where the center longitudinal axis of the electroplating barrel (see below) is offset from a center rotational axis of the gear (line 118 in Fig. 5).

    PNG
    media_image2.png
    414
    603
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an electroplating barrel with an offset longitudinal axis as taught by Belke in the apparatus of Lazaro, as modified by Brown, Jin, and Bluemulhuber, because it produces a uniform plating on all sides of the articles (Belke col 1 lines 25-30, col. 5 lines 9-12).



Response to Arguments
Applicant's arguments filed 11 November 2022 have been fully considered but they are not persuasive.
Applicant presents further arguments towards the restriction requirement. These arguments are not persuasive in light of the as amended claim limitations where the device can be used with another materially different processes, such as electroless plating or even generic tumbling. The recitation of “for driving an electroplating barrel” is drawn towards an intended use of the system and NOT an electroplating system. Thus the restriction is deemed proper and FINAL.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Applicant argues that Lazaro lacks “any intention, suggestion, or motivation or other even remote disclosure..” (pg. 7 last paragraph of the response) to rotate the barrel in a non-uniform manner and that the mere substitution of nautilus gears for circular gears fails to supply the motivation to make such a substitution (pg. 8 1st full paragraph of the response).
MPEP 2143 provides examples of a basic requirement for a prima facie case of obviousness, outlining several factors which don’t require explicit TSM (or “teaching, suggestion, motivation as outlined in MPEP 2143 I (G)” in which provide a conclusion of obviousness. In other words, exemplary rationales outlined in MPEP 2143 (A)-(F) are themselves complete suggestions and motivations. Further MPEP 2141 III explicitly outlines the rationales to support rejections under 35 U.S.C. 103 stating “If the search of the prior art and the resolution of the Graham factual inquiries reveal that an obviousness rejection may be made using the familiar teaching-suggestion-motivation (TSM) rationale, then such a rejection is appropriate. Although the Supreme Court in KSR cautioned against an overly rigid application of TSM, it also recognized that TSM was one of a number of valid rationales that could be used to determine obviousness. (According to the Supreme Court, establishment of the TSM approach to the question of obviousness "captured a helpful insight." 550 U.S. at 418, 82 USPQ2d at 1396 (citing In re Bergel, 292 F.2d 955, 956-57, 130 USPQ 206, 207-208 (1961)” 
Looking specifically at Lazaro, the reference is silent as to any driving the barrel in a “uniform” or “non-uniform” manner. Lazaro requires an explicit mechanism that transmits rotational motion through gears to the barrel. This finding is an explicit finding that the prior art device is only different from the claimed device by the substitution of one gear drive with another as required by MPEP 2143 I B (1).
The substituted components, i.e. the nautilus gears, are known in the art as well as their function, that to transmit rotational motion, as required by MPEP 2143 I B (2).
Thus, the rejection provides that one of ordinary skill in the art could have substituted the nautilus gears in place of the circular gears to achieve the transmittance of rotation motion between the motor and the barrel, which provides an explicit predicable results of a) relaying the motion and b) providing a gradual increase in speed, as required by MPEP 2143 I B (3).
No further arguments are presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795